BIJUR, J.
The judgment debtor respondent was imprisoned for failure to obey an order in supplementary proceedings. Two days after his imprisonment he moved to be released, under section 775 of the judiciary law (Consol. Laws 1909, c. 30). In so far as the application is based on the claim that the respondent is unable to endure the imprisonment, the moving papers are manifestly inadequate.
In so far as the application is based on the claim that respondent is unable to pay the sum required to be paid, the moving papers, though *624replete with allegations of the defendant’s lack of funds and money and earnings, do not snow that he is unable to pay. For all that appears, respondent may possess a substantial amount of real or personal property. It should definitely appear from the affidavits that the respondent has no property of any nature whatsoever and no source of income. They should contain an adequate statement of his financial condition.
' Order reversed, and debtor imprisoned, with $10 costs and disbursements, with leave, however, to renew upon proper papers. All concur.